SULLIVAN, Chief Judge
(concurring in the result):
I agree with the result reached by the majority opinion. However, I write separately only to state my reservations as to the majority’s conclusion that denial of ap*480pellant’s requested instruction constituted no error. Private (PVT) Alston’s prior statement made to agents of the Criminal Investigation Command was received at trial without objection by the Government. It was introduced by defense counsel during cross-examination of PVT Alston. Since the prior statement was not made under oath, see Mil.R.Evid. 801(d)(1), Manual for Courts-Martial, United States, 1984, its admission was only authorized by Mil.R.Evid. 613. See 37 MJ at 478 n. 7. As such, the military judge could have given a limiting instruction on the use of prior inconsistent statements, leaving the question of inconsistency for the members. See para. 7-11, Military Judges’ Benchbook at 7-17 (Dept, of the Army Pamphlet 27-9 (1982)) (“(may be) or (is) inconsistent”); Mil.R.Evid. 105. “[I]t was before the Court members for their consideration [and] ... the judge could properly have instructed” on the matter at issue. United States v. Robinson, 11 MJ 218, 220-21 (CMA 1981). In any event, the second and third prongs of the majority opinion’s test are no more than a test for prejudice. Cf. United States v. Yarborough, 18 MJ 452, 457 (CMA 1984). For the reasons stated in that opinion, I agree that any error was harmless.